Citation Nr: 9935247	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right lower extremity disability as a result of VA 
treatment of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
December 1969.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a September 1997 RO rating decision 
which denied the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for additional right lower extremity 
disability as a result of VA treatment of a right ankle 
fracture.  


FINDINGS OF FACT

1.  In February 1996, the veteran fractured his right distal 
tibia (ankle) and received VA treatment for the injury.  Such 
VA treatment primarily involved placement of an external 
fixation device with pins into the area surrounding the 
fracture, including into the right calcaneus (heel bone).  He 
subsequently developed osteomyelitis at the right calcaneus 
pin site, for which he received VA treatment including 
surgery in June 1996.  He continues to have postoperative 
residuals of osteomyelitis of the right calcaneus.  

2.  Residuals of osteomyelitis of the right calcaneus are the 
result of VA treatment for the right ankle fracture.  
Residuals of osteomyelitis of the right calcaneus are not a 
natural progression of the right ankle fracture nor a 
necessary consequence of VA treatment for the right ankle 
fracture.

3.  Other than residuals of osteomyelitis of the right 
calcaneus, the veteran has not submitted competent evidence 
to show a plausible claim for compensation under 38 U.S.C.A. 
§ 1151 for a right lower extremity disability as the result 
of VA treatment for a fractured right ankle.



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of osteomyelitis of the right calcaneus have 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).

2.  Other than residuals of osteomyelitis of the right 
calcaneus, the claim for compensation under 38 U.S.C.A. 
§ 1151 for a right lower extremity disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1997, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
right lower extremity.  He stated that in February 1996 he 
fell and fractured his right leg and that a VA medical center 
(VAMC) applied a fixator to the leg.  He said that later a 
loose pin of the fixator device was discovered and the 
fixator was removed from his leg due to the detached pin.  
The veteran claimed that the main bone of his leg had 
therefore grown crooked.  A few weeks later, he said, he was 
informed that an infection had developed, so the VAMC removed 
part of his heel bone.  The veteran alleged that he incurred 
irreversible damage as a result of the treatment at the VAMC.  

Records show that in February 1996 the veteran fell and 
injured his right lower extremity and then sought treatment 
at the Manchester VAMC, where X-rays confirmed a right ankle 
(distal tibia) pylon fracture.  The next day he was 
transferred to the Boston VAMC where he received further 
evaluation and treatment, primarily for the right ankle 
fracture.  It was also noted that X-rays of the right knee 
revealed a right fibular head fracture consistent with the 
mechanism of injury.  However, most of the treatment in the 
hospital concerned the right ankle fracture.  An external 
fixator device was placed for treatment of the right ankle 
fracture, and the device included pins into the area 
surrounding the fracture, including in the right calcaneus 
(heel bone).  The discharge diagnosis was pylon ankle 
fracture on the right, and the veteran was advised that he 
should be non-weight bearing on the right lower extremity for 
the next 12 weeks.  

Subsequent VA treatment records show that in March 1996 the 
veteran was seen for pain management.  Examinations showed 
that the pin sites were clear, and X-rays showed good 
alignment.  An April 1996 outpatient record indicates, that 
of the four pins, the calcaneal pin was draining purulent 
material.  An X-ray revealed a fracture in good alignment.  
The external fixator was removed and a non-weight bearing 
short leg cast was applied.  Subsequently, in April 1996 the 
pin sites were noted to be healing well with infection 
clearing.  The veteran continued wearing his short leg cast.  
In May 1996, the pain complaints continued, and an outpatient 
record notes that the veteran had a severe fracture of the 
tibia and therefore a reason for his pain.  The pin sites 
were not draining, and the veteran was very tender to light 
touch around the calcaneal pin site.  X-rays revealed that 
the tibial alignment was unchanged and that the calcaneus 
showed no osteomyelitis.  The veteran was changed to a short 
working boot for increased weight-bearing.  A subsequent May 
1996 visit noted well-healed pin sites with continued 
tenderness at the calcaneal pin site.  An X-ray at that time 
revealed that the bones of the foot were osteopenic and that 
there was a small curvilinear calcification within the 
inferior screw tract in the calcaneus.  

In June 1996, the veteran was hospitalized at a VAMC for 
treatment of osteomyelitis of the right calcaneus.  It was 
historically noted that the right ankle fracture had been 
stabilized with an external fixator for approximately 10 
weeks, that at removal of the pins the one in the right os 
calcus hurt, and that since then the pin tracts in the 
cutaneous tissue and bone had all healed except that of the 
right os calcus where a halo of calcification had developed 
with central lysis compatible with chronic osteomyelitis in 
the os calcus.  During the present admission, the veteran 
underwent surgery consisting of irrigation and debridement of 
the infected heel.  A postoperative notation indicates that 
there was soft bone in the area of the os calcus, that the 
short term prognosis was good and the long term prognosis was 
indeterminate, and that chronic osteomyelitis was a 
possibility.  The discharge diagnoses were right tibial pylon 
fracture and osteomyelitis at calcaneal pin site.  

Subsequent VA treatment records indicate that in July 1996 an 
X-ray revealed no worsening of the osteomyelitis, and the 
assessment was excellent progress.  In August 1996, the 
veteran was convalescing nicely.  In December 1996, his right 
foot/calcaneus pain was much improved.  An examination 
revealed that there was slight tenderness at the calcaneal 
pin site.  The ankle range of motion was painless from 10 
degrees of dorsiflexion to 30 degrees of plantar flexion, 
with 10 degrees each of inversion and eversion.  The 
assessment reflected improvement.  

On a May 1997 VA examination, it was noted that the veteran 
had sustained an injury to his right leg in February 1996 and 
sought medical attention.  He underwent external fixation, 
and during the course of treatment one of the pins loosened.  
The veteran ultimately developed an infection in his heel, 
leading to surgery with a debridement.  This had gradually 
healed, but at present he continued to complain of chronic 
pain affecting his right leg and heel.  The veteran reported 
that this was aggravated during periods of prolonged walking 
and standing.  He reported no neurologic complaints.  On 
examination, the range of motion of the right knee joint was 
from 0 degrees of extension to 120 degrees of flexion.  There 
was no evidence of internal derangement, instability, or 
effusion of the knee joint.  The right ankle and subtalar 
joint revealed a range of motion of 0 degrees of 
dorsiflexion, 25 degrees of plantar flexion, 20 degrees of 
pronation, and 15 degrees of supination.  Well-healed scars 
were noted on the medial aspect of the heel, where tenderness 
was noted on palpation.  The examiner noted that the claims 
folder was reviewed.  The diagnosis was status post fracture 
of the distal tibia.  The examiner opined that the veteran 
had residual disability, which was the expected result of an 
injury of this nature, given the fact that an infection had 
developed in the heel.  It was noted that chronically 
sensitive tissues subsequent to injury of this nature were 
expected.  The examiner stated that it appeared that the 
veteran did not incur additional disability due to VA 
treatment, which is not a necessary consequence of the 
treatment.  

A September 1997 outpatient record indicates continued 
complaints of pain, especially on walking downhill.  An 
examination revealed that the right ankle had minimal 
swelling.  The range of motion was from 5 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  There was 
minimal subtalar motion and no erythema.  An X-ray revealed 
that defects in the calcaneus were filling in with bone and 
that there were no signs of infection.  Also, there was mild 
degenerative joint disease in the ankle joint, posteriorly.  
It was noted that the veteran's pain was from the still 
healing defects and that the pain going downhill was most 
likely secondary to posterior ankle degenerative joint 
disease.  A November 1997 outpatient record indicates that 
the veteran complained that his ankle was still painful.  

In a June 1998 statement, the veteran's representative 
indicated that the veteran was still having problems with his 
leg.  He stated that after the veteran's fixator was removed 
the doctors recognized that the bones were not properly 
aligned and recommended a brace.  It was claimed that the 
brace design and structure created problems for that part of 
the lower extremity just below the knee area at the site of 
one of the fractures.  

At an April 1999 hearing at the RO before a hearing officer, 
the veteran's representative indicated that the veteran 
sustained fracture in his right lower leg, which was treated 
with a fixator.  It was asserted that the fixator ultimately 
created additional problems resulting in malunion of the 
tibia and fibula and heel numbness.  The veteran testified 
that he was still bleeding from the pin hole sites and had a 
lot of pain in the area where a pin had previously loosened 
in his heel; that his right lower extremity fractured in two 
places, in the middle of the lower leg and in the medial 
ankle area, and that two pins with a fixator attached were 
placed in each area; that after nine weeks a loose pin was 
discovered in the ankle area and the fixator was removed in 
May 1996; that the removal of the pins was very painful and a 
bone moved in the lower leg area; that he subsequently 
developed an infection from the pin that had been loose for 
nine weeks, leading to a second operation to remove part of 
the bone; that he did not have a complete mend of the main 
bone in the middle of the lower leg as it was not aligned; 
that he had problems walking down stairs and suffered 
constant pain; that all his treatment was received at the 
Boston VAMC; that he stopped using a brace that he was given 
due to pain and bleeding from pin holes; that he currently 
experienced pain in the areas of the ankle, mid-tibia, and 
heel; and that he had diminished sensation in his heel and 
has never regained feeling.  In sum, the veteran testified 
that he believed his heel pain to be the result of the 
infection that was caused by the looseness of one of the 
fixator pins at the back of his heel and that he had problems 
in the middle of the lower leg as a result of the extraction 
of one of the pins from that area before the bone was 
completely healed.  The veteran attributed his current lower 
leg problems to a loose pin that was not discovered for nine 
weeks which led to the premature removal of the fixator.  He 
indicated that he was told to expect some residuals due to 
the severity of his fractures but that he believed his 
residuals were more severe than they should have been from 
his accident.  

II.  Analysis

Initially, it is noted that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right lower extremity resulting from VA 
treatment of a right ankle fracture is, in part (with respect 
to osteomyelitis of the right calcaneus), well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, this 
aspect of the claim is plausible.  The Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

In Brown v. Gardner, 513 U.S. 115 (1994), the United States 
Supreme Court invalidated a portion of a VA regulation, 38 
C.F.R. § 3.358, concerning compensation under 38 U.S.C.A. § 
1151.  Subsequently, 38 C.F.R. § 3.358 was revised to comply 
with the court's decision and has been applied in the instant 
case.  Effective October 1, 1997, 38 U.S.C.A. § 1151 was 
revised to essentially limit compensation to instances in 
which a disability is due to fault on the part of the VA or 
an event not reasonably foreseeable; but this more 
restrictive law does not apply to the present claim which has 
been pending since before the change in the law.  Pub. L. No. 
104- 204; VAOPGCPREC 40-97.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in pertinent part, that compensation will 
not be payable for the continuance or natural progress of 
disease or injury for which VA treatment is authorized.  38 
C.F.R. § 3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c).

The evidence shows that in February 1996 the veteran fell and 
fractured his right ankle (distal tibia) and then received VA 
treatment for the injury.  In the same fall, he also 
fractured the right fibular head near the knee, but it is 
neither claimed nor shown that subsequent VA treatment for 
that injury resulted in additional disability.  The claim for 
compensation under 38 U.S.C.A. § 1151 is based on the VA 
treatment for the right ankle fracture.  VA treatment in 
February 1996 included placement of an external fixation 
device for the right ankle fracture.  The device had pins 
which were inserted into the surrounding area, including the 
right calcaneus (heel bone).  The external fixator was later 
removed after a calcaneal pin was draining purulent material, 
and the veteran was thereafter found to have osteomyelitis at 
the calcaneal pin site.  In June 1996, he was hospitalized 
for treatment of the osteomyelitis, and he underwent 
irrigation and debridement of the infected heel.  His 
discharge diagnoses included osteomyelitis at calcaneal pin 
site.  The veteran subsequently improved.  However, medical 
records show some continuing postoperative residuals of the 
osteomyelitis of the right calcaneus.  For example, the May 
1997 VA examination noted scarring and tenderness of the 
right heel. 

Based on the evidence, the Board concludes that the veteran 
has additional disability, consisting of residuals of 
osteomyelitis of the right calcaneus, due to VA treatment of 
the right ankle fracture.  It appears from the medical 
records that the osteomyelitis of the right calcaneus 
developed as a complication from a pin of the external 
fixation device for the right ankle fracture.  There is no 
indication that the osteomyelitis of the right calcaneus was 
the result of natural progress of the right ankle fracture.  
Osteomyelitis of the right calcaneus was not a certain or 
intended result (i.e., it was not a necessary consequence) of 
the treatment for the right ankle fracture.  The Board 
concludes that the requirements for compensation under 
38 U.S.C.A. § 1151 have been met as to residuals of 
osteomyelitis of the right calcaneus.

The veteran also claims that other problems in his right 
lower extremity, including all residuals of the right ankle 
fracture, are the result of VA treatment.  However, the Board 
finds this aspect of his claim for compensation under 
38 U.S.C.A. § 1151 to be implausible and not well grounded.  
For this part of the claim to be well grounded, the veteran 
would have to submit competent medical evidence linking the 
current problems of his right lower extremity (other than 
residuals of osteomyelitis of the right calcaneus) with VA 
treatment.  38 U.S.C.A. § 5107(a); Jimison v. West, 13 
Vet.App. 75 (1999); Jones v. West, 12 Vet.App. 460 (1999).  
The May 1997 VA examination noted there was no such nexus, 
and the veteran has submitted no other medical evidence of a 
nexus.  Thus, this aspect of the claim must be denied as not 
well grounded.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of osteomyelitis of the right calcaneus is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for any 
other right lower extremity disability is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

